 Case 1:19-cv-01512-RGA Document 21 Filed 02/03/21 Page 1 of 5 PageID #: 635


                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

CHARLES E. DUFFY,                   :
                                    :
                  Petitioner,       :
                                    :
      v.                            :     Civil Action No. 19-1512-RGA
                                    :
TRUMAN MEARS, Warden, and           :
ATTORNEY GENERAL OF THE             :
STATE OF DELAWARE,                  :
                                    :
                  Respondent.       :
______________________________________________________________________________

                                        MEMORANDUM

       Petitioner Charles Duffy pled guilty to one count of violation of privacy on January 12,

2018. (D.I. 1 at 16) On April 13, 2018, the Delaware Superior Court sentenced him as a

habitual offender to six years at Level V, with credit for 217 days served. (D.I. 11 at 1-2)

Although Petitioner initially filed a notice of appeal, he subsequently voluntarily withdrew his

appeal. (D.I. 1 at 3-4)

       In August 2019, Petitioner filed a § 2254 Petition asserting the following four grounds for

relief: (1) the police violated his Miranda rights; (2) defense counsel provided ineffective

assistance; (3) he was illegally and excessively sentenced as a habitual offender; and (4) the State

and Superior Court improperly enhanced his class G non-violent felony to a class A violent

felony. (D.I. 1 at 7-12) On March 6, 2020, the State filed an Answer in opposition, arguing that

Claims One, Three, and Four should be denied as procedurally barred, and Claim Two should be

denied for failing to satisfy the deferential standard of § 2254(d). (D.I. 11 at 8-14) On July 9,

2020, Petitioner filed a “Motion for Leave to File an Amended Complaint to Petitioner’s Reply


                                                 1
 Case 1:19-cv-01512-RGA Document 21 Filed 02/03/21 Page 2 of 5 PageID #: 636


Brief” (D.I. 18), which actually requests to amend his Petition, not his Reply Brief. More

specifically, Petitioner seeks to add an additional argument asserting that his 2018 sentence as a

habitual offender to six years of imprisonment is illegal, because a July 9, 2016 amendment to

the habitual offender statute under which he was sentenced – 11 Del. Code § 4214(a) –

eliminated mandatory life sentences for habitual offenders. (D.I. 18 at 2) Petitioner contends

that the Superior Court “did not have jurisdiction to […] sentence [him] under [§ 4214(a)]”

because the statute no longer exists. Id. He also asserts that the 2016 amendment to § 4214(a)

constitutes “newly discovered evidence.” (D.I. 18 at 2) The State asks the Court to deny the

Motion for Leave to Amend because the amendment is futile and allowing the amendment would

be prejudicial to the State. (D.I. 19 at 3-4)

I.     LEGAL STANDARDS

       Amendments to habeas petitions are governed by Federal Rule of Civil Procedure 15.

See United States v. Duffus, 174 F.3d 333, 336 (3d Cir. 1999). Since federal habeas corpus

actions are subject to a one-year statute of limitations, a motion to amend a timely filed habeas

petition “will be denied where it is filed after the [limitations] period expires unless the proposed

amendment relates back to the date of the original pleading within the meaning of [Rule 15(c)].”

Howard v. United States, 533 F.3d 472, 475–76 (6th Cir. 2008). Rule 15(c) permits relation-

back of a proposed amendment to a habeas petition when both the pleading and the proposed

amendment arise out of the same “conduct, transaction, or occurrence.” Fed. R. Civ. P.

15(c)(1)(B). In the habeas context, an amendment relates back to a habeas petition under Rule

15(c) “[s]o long as the original and amended petitions state claims that are tied to a common core

of operative facts.” Mayle v. Felix, 545 U.S. 644, 664 (2005). A claim will not relate back,

however, to the extent that it “asserts a new ground for relief supported by facts that differ in

                                                  2
 Case 1:19-cv-01512-RGA Document 21 Filed 02/03/21 Page 3 of 5 PageID #: 637


both time and type from those the original pleading set forth.” Id. at 650. As explained by the

Third Circuit:

                 In searching for a common core of operative facts in the two
                 pleadings, courts should remain aware that the touchstone for
                 relation back is fair notice, because Rule 15(c) is premised on the
                 theory that a party who has been notified of litigation concerning a
                 particular occurrence has been given all the notice that statutes of
                 limitations were intended to provide. Thus, only where the opposing
                 party is given fair notice of the general fact situation and the legal
                 theory upon which the amending party proceeds will relation back
                 be allowed. For example, we have held that amendments that restate
                 the original claim with greater particularity or amplify the factual
                 circumstances surrounding the pertinent conduct, transaction, or
                 occurrence in the preceding pleading fall within Rule 15(c) because
                 the opposing party will have had sufficient notice of the
                 circumstances surrounding the allegations contained in the
                 amendment.
United States v. Santarelli, 929 F.3d 95, 101 (3d Cir. 2019) (cleaned up and citations omitted).

       A court may also deny leave to amend where the amendment would be futile. See Foman

v. Davis, 371 U.S. 178, 182 (1962); Middlebrook v. Carroll, 470 F. Supp. 2d 411, 419 (D. Del.

2007), aff'd, 293 F. App'x 858 (3d Cir. 2008). An amendment is futile if the proposed pleading

could not withstand a motion to dismiss. See City of Cambridge Ret. Sys. v. Altisource Asset

Mgmt. Corp., 908 F.3d 872, 278 (3d Cir. 2018). Examples of futility in the habeas context

include procedurally barred amendments, amendments lacking arguable merit, and, once again,

time-barred amendments that do not relate back to the original petition. See Bernard v. United

States, 2019 WL 3719405, at *2 (D.N.J. Aug. 5, 2019) (noting that amending with time-barred

claim that does not relate back would be futile); Hall v. Phelps, 641 F. Supp. 2d 334, 342 (D.

Del. 2009).




                                                   3
 Case 1:19-cv-01512-RGA Document 21 Filed 02/03/21 Page 4 of 5 PageID #: 638


II.    DISCUSSION

       Here, although the Petition is timely, Petitioner filed his Motion for Leave to Amend after

the expiration of AEDPA's limitations period. Consequently, the Motion must be denied as

time-barred, unless the proposed amendment relates back to a claim in the timely-filed Petition.

       Claim Three of the Petition specifically challenges the application of the habitual

offender statute to Petitioner’s case, in that he asserts he was illegally and excessively sentenced

as a habitual offender because his conviction for violation of privacy did not amount to a

conviction for a violent felony. (D.I. 2 at 2-9) Petitioner’s proposed amendment also challenges

the application of the habitual offender statute to his case. Petitioner asserts, “On July 9, 2016,

the Delaware General Assembly revamped statute 4214 and eliminated mandatory life sentences

for habitual offenders.” (D.I. 18 at 2) He then contends that the Superior Court lacked

jurisdiction to sentence him in 2018 pursuant to a habitual offender statute he alleges did not

exist at that point in time, because the habitual offender statute had been amended in 2016.

       Given these circumstances, the relevant inquiry is whether the proposed amendment

relates back to original Claim Three. Since both Claim Three and the proposed amendment

challenge the application of the habitual offender statute to the circumstances of Petitioner’s

case, an argument can be made that the “new claim is based on the same facts as the original

pleading and only changes the legal theory.” Mayle, 545 U.S. at 664 & n.7. Yet, the Court finds

that Petitioner’s timely Claim Three and his untimely proposed amendment are distinct enough

to conclude that the untimely proposed amendment does not relate back. Since a jurisdictional

challenge differs from a challenge to the underlying felony triggering the application of the

habitual offender statute, the State was not provided fair notice of the argument in Petitioner’s

proposed amendment.

                                                  4
 Case 1:19-cv-01512-RGA Document 21 Filed 02/03/21 Page 5 of 5 PageID #: 639


       Nevertheless, even if the proposed amendment were treated as timely, it lacks arguable

merit. As explained by the State,

               [Petitioner] is correct that Delaware’s habitual offender sentencing
               scheme was amended effective July 19, 2016. But, when
               [Petitioner] was sentenced in 2018 for the crime he committed in
               2017, Delaware law, as amended, provided that “[a]ny person who
               has been 3 times convicted of any felony . . . and who shall thereafter
               be convicted of a subsequent felony is declared to be an habitual
               criminal. The court, upon the state’s petition . . . may, in its
               discretion, impose a sentence of up to life imprisonment . . . .” The
               Superior Court, with [Petitioner’s] agreement, sentenced
               [Petitioner] under this provision. [Petitioner’s] claim as filed was
               properly decided on independent and adequate state law grounds.
               His proposed amendment changes nothing.

(D.I. 19 at 3) (quoting 11 Del. C. § 4214(a) (eff. Apr. 13, 2017) Petitioner was arrested on

September 9, 2017, entered a guilty plea on January 12, 2018, and was sentenced on April 13,

2018. (D.I. 12-2 at 2-3; D.I. 12-3 at 1; D.I. 12-4 at 6) The habitual offender statute pursuant to

which he was sentenced – and to which the State cites – was effective on April 13, 2017. See 11

Del. C. § 4214 (a) (eff. Apr. 13, 2017). Based on the foregoing, the Court will deny Petitioner’s

Motion for Leave to Amend as futile.

III.   CONCLUSION

       For the reasons set forth above, the Court will deny Petitioner’s Motion for Leave to

Amend. A separate Order will be entered.




February 3, 2021                                      /s/ Richard G. Andrews _____________
                                                      UNITED STATES DISTRICT JUDGE



                                                 5
